DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution

In view of the Pre-Appeal Conference Request filed on 2/8/21 and the 3/18/21 Pre-Appeal Conference Decision, PROSECUTION IS HEREBY REOPENED, as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NICHOLAS J WEISS/            Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                            

Status of the Claims
 	Claims 1-18 and 20 are pending in the application.


Allowable Subject Matter
 	Claims 1-18 and 20 are considered allowable over the prior art, subject to the Obviousness-Type Double Patenting rejection presented below.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-18 and 20 are considered allowable over the prior art of record.


    PNG
    media_image1.png
    322
    664
    media_image1.png
    Greyscale
 	The closest prior art of record is Joshi (US 2005/0070835 A1); and Jaeb (US 2009/0227969 A1).	As to independent claim 1, Joshi discloses a wound therapy device 10 [0042],ll.2, comprising: 
    PNG
    media_image2.png
    278
    762
    media_image2.png
    Greyscale
 	(a) a reactor housing element 102 (housing 102 Fig.1 [0044],ll.7); 	(b) a reactor 104 as oxygen absorption means 104 (Fig.1;0044,ll.10-17), for  (Fig.1;0044,ll.11-13) disposed beneath the reactor housing element 102 Fig.1; 	(c) a skin contacting element 116 (perimeter 116 of device 10 Fig.1 [0042],ll.5) configured for covering an associated tissue site (sealed to perimeter of wound Fig.1;[0044],ll.6-7); and having: a skin contacting side (proximal Fig.1); and at least one opening (claim 1,ll.3-5);  and 	(e) a wicking element 106 (wound fluid absorbing means 106 Fig.1 [0044],ll.13-17) is disposed adjacent to the skin contacting element 116 [0042],ll.2-5]. 	Joshi does not disclose that a wicking element is disposed under a skin contacting element. 	Jaeb teaches a wound therapy device 100 (reduced pressure treatment device Fig.1,2,4;[0042],ll.1-2), comprising: 
 	a wicking element 220 (interface layer 220 [0044],ll.2-3); and a skin contacting element 244/222 with a skin contacting side (proximal Fig.2) and configured for covering an associated tissue site 108 (cover/drape 244 [0044],ll.15; seal layer 222 [0044],ll.3-4); wherein the wicking element 220 is disposed under skin contacting element 244/222 Fig.2
 	However, Joshi and/or Jaeb fail to teach or fairly suggest: (d) a seal interposed between the reactor housing element and the skin contacting element to provide a substantially air-tight seal between the reactor housing element and the skin contacting element; and wherein the reactor is positioned between the reactor housing and the skin contacting element. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the reactor, reactor housing, and skin contacting element of Joshi, nor the wicking and skin contacting element of Jaeb, to provide a seal and a reactor between the reactor housing element and the skin contacting element, where: Joshi teaches away by providing the reactor within the reactor housing but not adjacent .
Response to Arguments
	Applicants’ 2/8/21 Pre-Appeal Conference Request arguments and claim amendments, and additional arguments in the 12/2/20 Amendment, have been fully considered and are found persuasive, and prosecution is hereby reopened, and the prior art rejections are withdrawn, such that this Action is made Non-Final.

 	However, while Applicants’ 12/2/20 Amendment arguments and claim amendments have been fully considered as to the pending Obviousness Type Doubling Patenting, they are not found persuasive.
  	As to independent claims 1 and 14, Applicants argue on pages 11-13 of the 12/2/20 Amendment, regarding the Non-Statutory Double Patenting rejection, that claims 1-14 of US Patent No.10449094 B1 (‘094) fail to teach or suggest the claimed limitation that the device comprises a seal interposed between the reactor housing element and the skin contacting element to provide substantially air-tight seal between the reactor housing element and the skin contacting element. 	This is not found persuasive, as claim 14, lines 4-5 and 9-12, recites or suggests this limitation as affixing the upper interface side of the skin contacting element to the lower affixing side of the reactor housing element, such that it would either be obvious or necessarily include a seal between the skin contacting element and the housing element to affix them together.  For example, ‘094 specifically defines the step of affixing the upper interface side of the skin contacting element to the lower affixing side of the reactor housing element using a seal 66 and/or adhesive 68 as the seal (Col.18,ll.2-8).  Accordingly, the limitations of claim 14, lines 4-5 and 9-12 (as defined 
	Applicants argue the same limitations for the remaining claims.

			Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claims 1-18 and 20 are rejected on the ground of Non-Statutory Double Patenting over claims 1-14 of US Patent No. 10/449094 B1 (’094).

	As to claims 1-18 and 20, claims 1-14 of ‘094 teach or suggest the claimed device and method for wound therapy, (as per pending independent claims 1 and 14): comprising:  		[claims 1 and 14 of ‘094]: a reactor housing element; an oxygen scavenger reactor; a skin contacting element; a seal between the reactor housing and the skin contacting element; and [claims 7,8, and 13 of ‘094]: a wicking element disposed under the skin contacting element;  		[claims 2,4, and 7 of ‘094] the skin contacting element comprising a thin sheet-like membrane. 
 	The differences between present claims and the claims of ‘094 claims do not identically recite each element of current claims (e.g., as recited in different claims or using different terms or including additional elements).  
 	However, the ‘094 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘094 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘855 claims, as they both relate to the same elements with the same functions and steps in the same endeavor for the same purpose as presently claimed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781